       Case 3:20-cr-02399-JLS Document 43 Filed 07/21/21 PageID.74 Page 1 of 1




 1
 2
                            UNITED STATES DISTRICT COURT
 3
                         SOUTHERN DISTRICT OF CALIFORNIA
 4
 5   UNITED STATES OF AMERICA,                  Case No.: 3:20-CR-2399-JLS
 6          Plaintiff,
                                                ORDER GRANTING THE JOINT
 7          v.                                  MOTION TO CONTINUE THE
                                                MOTION HEARING AND TRIAL
 8   LUIS NUNO URIARTE,                         SETTING
 9          Defendant.
10
11        Upon motion of the United States of America, by and through its counsel, Randy
12 S. Grossman, Acting United States Attorney, and Eric R. Olah, Assistant United States
13 Attorney, and Defendant Luis Nuno-Uriarte, through counsel Erik Bruner, and for good
14 cause shown:
15        Mr. Bruner was recently appointed as counsel to Defendant and needs sufficient
16 time to review both the proposed plea agreement and the discovery in this case. Based
17 on these facts, the Court finds that the ends of justice served by the continuance
18 outweigh the best interest of the public and the defendant in a speedy trial pursuant to
19 18 U.S.C. § 3161(h)(7).
20        IT IS HEREBY ORDERED that the Joint Motion to Continue is GRANTED,
21 and the Motion Hearing and Trial Setting previously set for July 30, 2021 is continued
22 to September 10, 2021 at 1:30 p.m.
23        IT IS SO ORDERED.
24
     Dated: July 21, 2021
25
26
27
28
